UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 25, 2012 SLM Funding LLC (Exact name of registrant as specified in its charter) Delaware 333-166301 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2001 Edmund Halley Drive, V2053, Reston, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-5858 Not Applicable Former name or former address, if changed since last report SLM Student Loan Trust 2011-3 (Exact name of registrant as specified in its charter) Delaware 333-166301-04 57-1176559 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) c/o Deutsche Bank Trust Company Americas 60 Wall Street, 60th Floor Mail Stop NYC60-2720 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-5858 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Closing of the sale of SLM Student Loan Trust 2011-3 Student Loan-Backed Floating Rate Class BNotes (the “Notes”). SLM Student Loan Trust 2011-3 (the “Trust”) was formed on January 11, 2011 pursuant to the Trust Agreement (the “Trust Agreement”), dated as of January 11, 2011, among SLM Funding LLC (“SLM Funding”), The Bank of New York Mellon Trust Company, National Association, not in its individual capacity but solely as the eligible lender trustee, and BNY Mellon Trust of Delaware, not in its individual capacity but solely as the Delaware trustee (the “Delaware Trustee”). The Trust Agreement was amended and restated as of November 18, 2011 among SLM Funding, Deutsche Bank Trust Company Americas, as successor to The Bank of New York Mellon Trust Company, National Association, as eligible lender trustee, the Delaware Trustee and Deutsche Bank National Trust Company, as successor to Deutsche Bank Trust Company Americas, as indenture trustee. On July 25, 2012, SLM Funding, SLM Education Credit Finance Corporation (“ECFC”) and SLM Corporation on the one hand, and RBS Securities Inc. (the “Underwriter”), on the other, executed and delivered the Underwriting Agreement relating to the Notes issued by the Trust. On July 25, 2012, the Trust’s Notes were sold. Item 9.01 Financial Statements and Exhibits (c) Exhibits Underwriting Agreement relating to the Notes, dated July 23, 2012, by and among SLM Funding, ECFC, SLM Corporation and the Underwriter. 5.1*
